dDETAILED ACTION

1.	Claims 1-5 and 16-30 are pending in the application.



Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .




Response to Arguments
3.	Applicant's arguments filed 03/14/2022 have been fully considered but they are not persuasive. 

4.	Applicant argues that claims 1-5 and 16-30 are not directed to an abstract idea and that they recite a practical application and transform any supposed idea into something more. Examiner respectfully disagrees. For example, first, for claim 1, the claim is directed to a proper statutory category, a method. Second, under step 2A prong 1, the claim is directed to abstract ideas; specifically mathematical concepts such as mathematical calculations and mental processes. The claim language is directed to generating a matrix format from another format based on removing zeros. Specifically, the claim recites “generating one or more tiled format matrices from one or more sparse matrices of data based, at least in part, on removing zero value data from the one or more sparse matrices of data.” This can be interpreted as mathematical processing, a mental process, or even merely done via paper and pencil. In the response to arguments (page 7 final paragraph) applicant argues that “In contrast, the claims as with the representative language noted below, describe specific implementations of features where, for example, tiled format matrices are generated from sparse matrices of data based, at least in part, on removing zero value data from the sparse matrices.” Simply generating a matrix format from another matrix format by removing zeros, as currently recited in the claim is indeed directed to an abstract idea as in the rejection below. The claim language does not recite any further limitations reciting practical applications, or implementations beyond the single limitation of generating a tiled matrix from a sparse matrix. I.e. under step 2A prong 2, are there additional elements or combination of elements that apply or integrate the judicial exception into a practical application? There are no additional limitations that integrate the abstract idea into a practical application. The only limitation recited in claim 1 is the abstract idea itself; and furthermore; removing zero value data can be interpreted as merely an improvement to the abstract idea. Thus improving the abstract idea is still an abstract idea. Lastly, under step 2B are there additional limitations indicative of an inventive concept (i.e. significantly more)? No, there are no additional limitations that include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible. Again the only limitation recited in claim 1 is the abstract idea. 

5.	Applicant argues that claims 1-5 and 16-30 are allowable over the cited references as they do not teach generating one or more tiled format matrices from one or more sparse matrices of data based, at least in part, on removing zero value data from the one or more sparse matrices of data. Examiner respectfully disagrees. 
The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). The reference of Huang teaches “generating one or more matrices from one or more sparse matrices of data, based, at least in part, on removing zero value data from the one or more sparse matrices of data” [0112] and [0131] and fig. 6 and 8 matrix 405 may be a sparse matrix, removing zeroes. Storing remaining 8x8 matrix data. Being derived using CSR format but not limited to. Although Huang teaches generating one or more matrices from one or more sparse matrices of data, based, at least in part, on removing zero value data from the one or more sparse matrices of data; Huang does not explicitly teach that it is one or more tiled format matrices that is generated. Chilimbi however, discloses the generating is generating one or more tiled format matrices. Fig. 8, [0004], [0069], and [0098] sparse matrix is tiled using Column tiled compressing sparse row format. Thus, generating tiled format matrices. The instant claim language does not further detail the generating beyond reciting the removing zero value data; and does not further limit the tiled format matrices in the claimed limitations. Thus when taken in combination the teachings of Chilimbi, which generates tiled format matrices in combination with the teachings of Huang, teaches the claimed limitations as currently recited in the independent claims.


Claim Rejections - 35 USC § 101
6.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


7.	Claims 1-5 and 16-30 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

8.	Claim 1 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. As analyzed under the current 2019 Revised Patent Subject Matter Eligibility Guidance; first, the claim is directed to a proper statutory category, a method. Second, under step 2A prong 1, the claim is directed to abstract ideas; specifically mathematical concepts such as mathematical calculations and mental processes or even performed with pen and paper. They are highlighted below (underlined, italicized):

1. A computer-implemented method, comprising:  
generating one or more tiled format matrices from one or more sparse matrices of data based, at least in part, on removing zero value data from the one or more sparse matrices of data.
As currently recited, under the broadest reasonable interpretation, these highlighted limitations can be interpreted as mathematical concepts and/or mental processes.

9.	Next, under step 2A prong 2, are there additional elements or combination of elements that apply or integrate the judicial exception into a practical application? There are no additional limitations that integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.

10.	Lastly, under step 2B are there limitations indicative of an inventive concept (i.e. significantly more)? Lastly, under step 2B are there limitations indicative of an inventive concept (i.e. significantly more)? No, there are no additional limitations that include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible. 

11.	Claims 16 and 21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. As analyzed under the current 2019 Revised Patent Subject Matter Eligibility Guidance; first, the claim is directed to a proper statutory category. Second, under step 2A prong 1, the claim is directed to abstract ideas; specifically mathematical concepts such as mathematical calculations and mental processes or even performed by pen and paper. They are highlighted below (underlined, italicized):

16. A system, comprising: 
at least one processor; and memory including instructions that, when executed by the at least one processor, cause the system to generate one or more tiled format matrices from one or more sparse matrices of data based, at least in part, on removing zero value data from the one or more sparse matrices of data.

21. A processor, comprising: 
one or more circuits to generate one or more tiled format matrices from one or more sparse matrices of data based, at least in part, on removing zero value data from the one or more sparse matrices of data.

Next, under step 2A prong 2, are there additional elements or combination of elements that apply or integrate the judicial exception into a practical application? The additional limitations of “at least one processor,” “memory,” “one or more circuits” are recited at a high-level of generality (i.e., generic machine) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.

12.	Lastly, under step 2B are there limitations indicative of an inventive concept (i.e. significantly more)? No, the additional limitations do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements are no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. See MPEP 2106.05(f).  

13.	Dependent claims 2-5 and 17-20 and 22-30 are rejected under 35 U.S.C. 101 as non- statutory for at least the reason stated above, as they do not add any feature or subject matter that would solve the non-statutory deficiencies of the independent claims from which they depend. The claims depend from claims 1 and 16, but fail to include any additional elements sufficient to amount to significantly more than the judicial exception. The claims recite further limitations that abstract mathematical concepts and/or mental steps without reciting any additional limitations that make the claim any less abstract or that impose meaningful limits on practicing the abstract idea. Accordingly, the claims are not patent-eligible under 35 U.S.C. 101. 

For example:
	
14.	Claims 2 and 27 recite the abstract idea of “generating the one or more tiled format matrices in a compressed sparse row (CSR) format or a compressed sparse column (CSC) format,” and thus similarly rejected as claim 1 above for failing to recite additional limitations that integrate the abstract idea into a practical application and impose meaningful limits on practicing the abstract idea and for failing to include additional elements that are sufficient to amount to significantly more than the judicial exception.

15.	Claims 3 and 29 recites the abstract idea of “generating, using a respective tile identifier and a positional offset in the tile, tile-specific indices for non-zero value elements,” and thus similarly rejected as claim 1 above for failing to recite additional limitations that integrate the abstract idea into a practical application and impose meaningful limits on practicing the abstract idea and for failing to include additional elements that are sufficient to amount to significantly more than the judicial exception.

16.	Claims 4, 19, and 24 recite the abstract idea of “ multiplying the one or more tiled format matrices having the removed zero value data by a dense matrix of data in parallel using a plurality of streaming multiprocessors (SMs) of a second processing unit, wherein the second processing unit is a graphics processing unit (GPU),” and thus similarly rejected as claim 1 above for failing to recite additional limitations that integrate the abstract idea into a practical application and impose meaningful limits on practicing the abstract idea and for failing to include additional elements that are sufficient to amount to significantly more than the judicial exception. Streaming multiprocessors (SMs) of a second processing unit, wherein the second processing unit is a graphics processing unit (GPU) is recited at a high-level of generality (i.e., generic machine) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Further, the additional limitations do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements are no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. See MPEP 2106.05(f).  

17.	Claim 5 recites “storing data for the one or more tiled format matrices to a Level 1 (L1) cache for the streaming multiprocessors,” and thus similarly rejected as claim 1 above for failing to recite additional limitations that integrate the abstract idea into a practical application and impose meaningful limits on practicing the abstract idea and for failing to include additional elements that are sufficient to amount to significantly more than the judicial exception. Storing data is recited as a general means of storing data for use by the abstract idea, and thus fails to impose a meaningful limit on the remaining steps. Such data storing operations could be attached to any calculation and is necessary for use of the judicial exception, amounting to mere gathering and/or insignificant extra-solution activity. Furthermore, storing data that is necessary for use of the recited judicial exception represents mere data gathering/storing data is insignificant extra solution activity. The courts have found limitations directed to storing information electronically, recited at a high level of generality, to be well-understood, routine, and conventional. See MPEPE 2106.05(d)(II). The claim is not patent eligible. 

18.	Claims 17 and 22 recite the abstract idea of “wherein the instructions when executed further cause the system to: multiply the one or more sparse matrices of data by a dense matrix of data, the one or more sparse matrices of data having a higher ratio of zero-value elements to non-zero elements than the dense matrix of data” and thus similarly rejected as claim 1 above for failing to recite additional limitations that integrate the abstract idea into a practical application and impose meaningful limits on practicing the abstract idea and for failing to include additional elements that are sufficient to amount to significantly more than the judicial exception.

19.	Claims 18 and 23 recite the abstract idea of “wherein the instructions when executed further cause the system to: multiply the one or more tiled format matrices having the removed zero value data by a dense matrix of data; and accumulate results of the multiplying to generate a product of the one or more sparse matrices of data and the dense matrix of data” and thus similarly rejected as claim 1 above for failing to recite additional limitations that integrate the abstract idea into a practical application and impose meaningful limits on practicing the abstract idea and for failing to include additional elements that are sufficient to amount to significantly more than the judicial exception.

20.	Claims 20 and 28 recite the abstract idea of “wherein the instructions when executed further cause the system to: format the one or more tiled format matrices, having the removed zero value data, in a compressed sparse row (CSR) format or a compressed sparse column (CSC) format according to a nested matrix format,” and thus similarly rejected as claim 1 above for failing to recite additional limitations that integrate the abstract idea into a practical application and impose meaningful limits on practicing the abstract idea and for failing to include additional elements that are sufficient to amount to significantly more than the judicial exception.

21.	Claims 25, 26, and 30 recite the abstract idea of “wherein the one or more circuits are configured to: obtain the one or more sparse matrices of data and a second matrix of data for a first layer of a deep neural network; and pass a product of the one or more sparse matrices of data and the second matrix of data to a second layer of the deep neural network;” “wherein the deep neural network is a generative adversarial network (GAN), a convolutional neural network (CNN), or a recurrent neural network (RNN);” and “wherein the one or more circuits are configured to determine a single aspect ratio to use for the one or more tiled format matrices using a density of the one or more sparse matrices of data and a size of a cache to store the one or more tiled format matrices,” and thus similarly rejected as claim 1 above for failing to recite additional limitations that integrate the abstract idea into a practical application and impose meaningful limits on practicing the abstract idea and for failing to include additional elements that are sufficient to amount to significantly more than the judicial exception.




Claim Rejections - 35 USC § 103
22.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

23.	Claims 1, 2, 16, 20-21, and 27-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang (US Pub. 2017/0293659) in view of Chilimbi et al (hereafter Chilimbi)(US Pub. 2017/0193361).
	Huang and Chilimbi were cited in the previous office action dated 11/30/2019.

24.	As to claim 1, Huang discloses a computer-implemented method (abstract), comprising:
	Generating one or more matrices from one or more sparse matrices of data, based, at least in part, on removing zero value data from the one or more sparse matrices of data ([0112] and [0131] and fig. 6 and 8 matrix 405 may be a sparse matrix, removing zeroes. Storing remaining 8x8 matrix data. Being derived using CSR format but not limited to.).
	
25.	Huang does not explicitly disclose the generating is generating one or more tiled format matrices. However, Chilimbi discloses the generating is generating one or more tiled format matrices (fig. 8, [0004], [0069], and [0098] sparse matrix is tiled using Column tiled compressing sparse row format. Thus, generating tiled format matrices. The instant claim language does not further detail the generating beyond reciting the removing zero value data; and does not further limit the tiled format matrices in the claimed limitations. Thus cited prior art in combination, teaches the claimed limitations as currently recited.)

26.	Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the teachings of Huang, by generating one or more tiled format matrices, as taught by Chilimbi, in order to provide a neural network training performance optimization framework. Benefits would be being able to determine when to use parallel processing and whether to use matrix multiplication or tiled sparse computation (Chilimbi [0003]-[0004]). 

27.	As to claims 2, 20 and 27-28, Huang discloses generating the one or more tiled format matrices in a compressed sparse row (CSR) format or a compressed sparse column (CSC) format (Huang [0131], CSR, CSC and Chilimbi [0069] compressed sparse row format).

28.	As to claims 16 and 21, the claims are rejected for similar reasons as claim 1 above. 


29.	Claims 3-5, 17-19, 22, 23, and 25-26, and 29-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang and Chilimbi in view of Nurvitadhi et al (hereafter Nurvitadhi)(US Pub. 2019/0205746).
Nurvitadhi was cited in the previous office action dated 011/30/2019.

30.	As to claims 3, 4, 24 and 29-30, the combination of Huang and Chilimbi does not disclose generating using a respective tile identifier and a positional offset in the tile, tile specific indices for non-zero value elements; and multiplying the one or more tiled format matrices having the removed zero value data by a dense matrix of data in parallel using a plurality of streaming multiprocessors (SMs) of a second processing unit where the second processing unit is a graphics processing unit.
	However, Nurvitadhi discloses generating using a respective tile identifier and a positional offset in the tile, tile specific indices for non-zero value elements ([0410] offset); and multiplying the one or more tiled format matrices having the removed zero value data by a dense matrix of data in parallel using a plurality of streaming multiprocessors (SMs) of a second processing unit where the second processing unit is a graphics processing unit ([0328]-[0343] sparse dense multiplication; [0384] and [0385] graphics processor and SM, streaming multiprocessor).

31.	Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention, to modify the teachings of Huang and Chilimbi, by incorporating the offset and multiplication of Nurvitadhi, in combination with tiled format matrices having removed zero value data, as taught by Huang, for the benefit of increased processing efficiency and further, reduced computations for sparsity is supported in addition to improve efficiency from reducing compute, storage, and data moves while maintaining good accuracy (Nurvitadhi, [0003] and [0251]).

32.	As, to claim 5, the combination of Huang, Chilimbi, and Nurvitadhi discloses storing data for the one or more tiled format matrices to a Level 1 (L1) cache for the streaming multiprocessors (Nurvitadhi [0134], attached L1 cache).

33.	As to claims 17, 18, 22, 23, the combination of Huang, Chilimbi, and Nurvitadhi discloses wherein the instructions when executed further cause the system to: multiply the one or more sparse matrices of data by a dense matrix of data, the one or more sparse matrices of data having a higher ratio of zero-value elements to non-zero elements than the dense matrix of data; and wherein the instructions when executed further cause the system to: multiply the one or more tiled format matrices having the removed zero value data by a dense matrix of data; and accumulate results of the multiplying to generate a product of the one or more sparse matrices of data and the dense matrix of data (Nurvitadhi [0328]-[0343]). 

34.	As to claims 19 and 24, the claim is rejected for similar reasons as claim 4 above.
	
35.	As to claim 25, the combination of Huang and Nurvitadhi discloses wherein the one or more circuits are configured to: obtain the one or more sparse matrices of data and a second matrix of data for a first layer of a deep neural network; and pass a product of the one or more sparse matrices of data and the second matrix of data to a second layer of the deep neural network (Nurvitadhi [0196]-[0199]).

36.	As to claim 26, the combination of Huang, Chilimbi, and Nurvitadhi discloses wherein the deep neural network is a generative adversarial network (GAN), a convolutional neural network (CNN), or a recurrent neural network (RNN) (Nurvitadhi [0195]-[0196] and [0207] RNN).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D YAARY whose telephone number is (571)270-1249. The examiner can normally be reached Mon-Fri 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571) 270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL D. YAARY/Primary Examiner, Art Unit 2182